Voto disidente del
Juez Asociado Señor Negrón García.
El pasado 17 de mayo de 1996 disentimos de la senten-cia del Tribunal “que permitió” al Ledo. Sergio Peña Clos permanecer en el Senado y ordenó a la Comisión Estatal de Elecciones “que, a tenor con el Art. 6.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3272 ... certificara] el can-didato correspondiente para completar la representación de la minoría [del Partido Popular Democrático] en dicho *1003cuerpo legislativo”. (Énfasis en el original.) P.P.D. v. Peña Clos I, 140 D.P.R. 779, 782 (1996).
Tomamos conocimiento judicial de que bajo la sentencia y el orden de los votos obtenidos por candidatos adicionales del Partido Popular Democrático (en adelante P.P.D.), se-gún el escrutinio oficial de las elecciones generales de 1992, sería acreedor al nuevo escaño el Sr. Juan Rivera Ortiz y, en su defecto, la Srta. Ana Nisi Goyco.
Al disentir, dijimos:
Al aspirar a su nominación para el Senado, el Ledo. Sergio Peña Clos no lo hizo como candidato independiente-, menos como candidato del Partido Nuevo Progresista (en adelante P.N.P.). Actuó como “elector afiliado”del Partido Popular Demo-crático (en adelante P.P.D.), prestó juramento de que así acep-taba ser postulado como candidato, que acataría su Regla-mento Oficial y cumpliría con los demás requisitos constitucionales y legales aplicables.
Desde su génesis, su candidatura estuvo condicionada, cuali-ficada y atada al requisito de ser miembro bona fide, afiliado al P.P.D. De hecho, el Art. 4.014 de la Ley Electoral de Puerto Rico requiere que el aspirante “figur[e] en el registro de electores afiliados del Partido”, bajo cuya insignia se presenta al pueblo. 16 L.P.R.A. see. 3164.
En nuestro diseño constitucional-electoral hay una correla-ción recíproca que en virtud de esos requisitos legales y del juramento se convierte en un pacto de dimensión tripartita. Este se proyecta entre el candidato, los electores que suscriben inicialmente su petición de primarias y luego votan por él y por el partido político al cual el candidato y los electores pertenecen. Ese pacto se renueva y ratifica el día de los comicios generales y, con la elección del candidato a la Legislatura, se extiende durante todo el cuatrienio. El elemento jurídico y moral constante en esa relación es la confianza de los electores y el compromiso del candidato de que su afiliación, aspiración y elección es legítima, personal e intransferible. En consecuencia, la expectativa y confianza de los electores y el partido concer-nido de conservar todos sus escaños durante el cuatrienio es una premisa constitucional cognocible.
La naturaleza especial y el interés público del que está reves-tido en todas sus etapas la elección de un legislador, reclama su más estricta aplicación y observancia como único mecanismo para no subvertir la razón lícita y seriedad en que se funda una candidatura bajo un partido político. Cuando en el ejercicio de *1004su respetable derecho a la libre expresión y asociación, por de-cisión propia, un legislador se desafilia del partido político por el cual figuró en la papeleta y fue electo, realmente da la es-palda y anula el derecho de expresión y asociación, también respetables, de los miles de electores que depositaron sus votos y confianza en él como candidato de determinado partido.
El Poder Judicial no puede convalidar y dar por bueno seme-jante vicio de índole legal y moral contrario a la Constitución y a la Ley Electoral de Puerto Rico. El licenciado Peña Clos no representa ya el compromiso en que sus electores fundamenta-ron su consentimiento. Su permanencia en un escaño, como Se-nador del P.N.P., ofende entonces la letra y el espíritu de la Constitución y de la Ley Electoral de Puerto Rico. Más que nada, subvierte el proceso de candidaturas, el pacto tridimen-sional expuesto y, sobre todo, convierte la Constitución en una farsa que mina la confianza pública y niega al proceso electoral su verdadera esencia como instrumento útil de estabilidad social-ciudadana.
La solución del Tribunal es ilógica, trágica y contraria a un sistema de gobierno democrático. El menoscabo del mandato expresado en las últimas elecciones generales es directo y sustancial. En síntesis, por fíat judicial, primero, altera la com-posición numérica e ideológica del Senado que han sido insti-tuidas por la voluntad soberana del pueblo. Segundo, otorga al P.N.P. un escaño senatorial que pertenece al P.P.D. Tercero, añade un senador más sin que exista vacante alguna entre los escaños de la mayoría del P.N.P., o sea, permite que el Senador Peña Clos —ahora miembro de la mayoría del P.N.P— sin tener derecho, retenga un escaño que por su origen y naturaleza co-rrespondió a la minoría representada por el P.P.D. Cuarto, con-sagra una norma muy peligrosa que atenta contra la estabili-dad y el balance legislativo que debe existir hasta las próximas elecciones generales. Quinto, ha sacrificado principios elemen-tales, y en aras de lograr un resultado que, visto superficial-mente no revela partes perdidosas, ha consagrado la regla de que el cambio de lealtades partidistas por la decisión unilateral de un legislador puede violentar la voluntad electoral y trasto-car los derechos —aquí de las minorías— sin sujeción alguna a la Constitución y ala Ley Electoral de Puerto Rico.
El único ganador neto aparente es el partido político de ma-yoría actual, el P.N.P.; el perdedor, más que la minoría del P.P.D., la democracia puertorriqueña, el sistema de gobierno que juramos defender. (Énfasis suplido y en el original.) P.P.D. v. Peña Clos I, supra, págs. 840-842, opinión disidente.
*1005Más adelante, expresamos:
La sentencia mayoritaria, como por arte de magia, modifica la composición ideológica y la voluntad electoral expresada por el pueblo en los comicios pasados. Al resolver que procede la certificación de la elección de un senador adicional, afiliado al P.P.D., intenta mantener el mandato electoral de dos (2) sena-dores del P.P.D. según la See. 7 del Art. Ill, supra. Sin embargo, al reconocer que el licenciado Peña Clos tiene derecho a conti-nuar,; inexorablemente, altera dicho mandato, pues aumenta en uno (1) los miembros de senadores afiliados al caucus del P.N.P.
La tabla siguiente ilustra de forma dramática esta altera-ción:
[[Image here]]
Con absoluta objetividad, la tabla pone de manifiesto cómo la nueva composición ideológica acentuó la mayoría absoluta de dos terceras partes (2/3) que tenía el P.N.P. y el extraordinario poder para, sin necesidad de contar con el voto de las minorías, sancionar o expulsar a uno de sus miembros al amparo de la See. 9, Art. Ill de nuestra Constitución, supra. Esta ventaja subsiste, no obstante la vacante creada con la expulsión del Ledo. Nicolás Nogueras decretada el abril 25 pasado.
De igual modo aumenta el presupuesto del Senado y, como corolario, automáticamente también el asignado al P.N.P., con las consabidas oportunidades y ventajas sobre el área de recur-sos humanos y al cubrir las comisiones senatoriales. En con-traste con ello, la representación de la minoría P.P.D. y su pre-supuesto se mantienen igual. ¿Es esto un balance consti-tucional? ¿Es justo? Más aún, en comparación con el nuevo total de senadores, incrementa la representación porcentual de la *1006mayoría del P.N.P. y disminuye la de la minoría del P.P.D., ello en claro menosprecio del deseo electoral y el espíritu de la Constitución. (Escolios omitidos, énfasis en el original supri-mido y énfasis suplido.) P.P.D. v. Peña Clos I, supra, págs. 853-854, opinión disidente.
Finalmente, concluimos que la desafiliación e ingreso al Partido Nuevo Progresista del licenciado Peña Clos era una anomalía que no podía elevarse a categoría de virtud. "Por imperativo constitucional constituyó una renuncia que creó una vacante perteneciente al P.P.D. No hay razón alguna jurídica ni moral para judicialmente crear inconstitucio-nalmente otro escaño más y permitirle continuar como Se-nador del P.N.P. Nadie, ni un solo elector, lo eligió para ocupar un escaño de ese partido.” (Enfasis en el original.) P.P.D. v. Peña Clos I, supra, pág. 859.
Una vez los legisladores son jurados, la Constitución sólo visualiza y provee mecanismos para llenar vacantes, no crear escaños.
Según la tesis mayoritaria —que inconstitucionalmente creó un nuevo escaño— no procedería reconsiderar el man-dato de la sentencia que conlleva que la Comisión Estatal de Elecciones certifique hoy al Señor Rivera Ortiz. Sin embargo, esa ruta decisoria no hay que seguirla indefectible-mente, bajo nuestra interpretación constitucional de que la desafiliación del licenciado Peña Clos creó una vacante ipso jure (no un nuevo escaño) que debe ser llenado según el mandato de la See. 8 del Art. Ill de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. En lo pertinente, disponed.(1)
Cuando la vacante ocurra en el cargo de un Senador o un Re-presentante por Acumulación, se cubrirá por el Presidente de la Cámara correspondiente, a propuesta del partido político a que *1007pertenecía el Senador o Representante cuyo cargo estuviese va-cante, con un candidato seleccionado en la misma forma en que lo fue su antecesor. (Énfasis suplido.) Art. Ill, Sec. 8, Const. E.L.A., supra, ed. 1982, pág. 339.
Insistimos, a partir de 12 de octubre de 1993 —fecha en que voluntariamente el licenciado Peña Clos se desafilió del caucus del P.P.D. — (2) surgió ipso jure una vacante que debió ser llenada de inmediato. Desde entonces existen miles de electores (que votaron por el licenciado Peña Clos bajo la insignia del P.P.D.) huérfanos de representación.
Es errónea, pues, la sentencia mayoritaria que aplicó el Art. 6.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3272. Según indicamos, existe una vacante en un es-caño por acumulación que debió llenar el P.P.D. hace tiempo, conforme la See. 8 del Art. Ill de la Constitución del Estado Libre Asociado, supra.
Estamos ante un mandato constitucional que no es susceptible de ser malinterpretado por razones de convenien-cias político-partidistas o de cualquier otra índole.
Mientras tanto, subsiste la desigualdad ideológica y nu-mérica en el Senado; peor aún, un vacío en la representa-ción de miles de electores. Sin demoras, procede reconsiderar.

 En su Moción de Reconsideración, el Partido Popular Democrático transcribe el texto correspondiente original de esta Seo. 8 del Art. Ill de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, enmendado mediante referéndum aprobado en 1964.


 Luego de fungir como Senador independiente, ingresó oficialmente al caucus del Partido Nuevo Progresista el 3 de abril de 1995.